       Case 2:19-cv-05354-MTL Document 46 Filed 02/18/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Innovative Sports Management Incorporated,       No. CV-19-5354-PHX-MTL
10                 Plaintiff,
11   v.                                               ORDER
12   Oscar H. Graham, et al.,
13                 Defendants.
14
15
16         On December 4, 2020, a Settlement Conference was held in this matter (Doc. 34).

17   A settlement was not reached. On February 11, 2021, District Judge Liburdi held a Trial

18   Setting Conference and referred this matter to the undersigned to conduct a second

19   settlement conference (Doc. 44). Counsel for the parties have contacted chambers to set a

20   date and time for a second settlement conference, and the agreed upon date and time is set

21   forth below. The Court will use a Zoom for Government platform and will be the Zoom

22   host for the vide-teleconference settlement conference. Just as for the first settlement

23   conference, defense counsel is responsible for providing an interpreter for Defendant who

24   is not defense counsel himself and who has professional interpreting experience. No

25   additional settlement conference memoranda are necessary. Otherwise, the same rules and

26   orders set for the first settlement conference apply to the second settlement conference.

27         Accordingly,

28   ...
       Case 2:19-cv-05354-MTL Document 46 Filed 02/18/21 Page 2 of 2



 1         IT IS ORDERED setting a video-telephonic settlement conference for April 9,
 2   2021, at 1:15 p.m. Arizona time to take place as set forth above.
 3         Dated this 17th day of February, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
